Exhibit 10.1

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This First Amendment to Second Amended and Restated Credit Agreement (herein,
the “Amendment”) is entered into as of May 24, 2018, by and among Envestnet,
Inc., a Delaware corporation (the “Borrower”), certain Subsidiaries of the
Borrower, as Guarantors, the Required Lenders party hereto, and Bank of
Montreal, a Canadian chartered bank acting through its Chicago branch, as
Administrative Agent (the “Administrative Agent”).

PRELIMINARY STATEMENTS

A.    The Borrower, the Guarantors, the Lenders and the Administrative Agent
entered into a Second Amended and Restated Credit Agreement dated as of July 18,
2017 (the “Credit Agreement”). All capitalized terms used herein without
definition shall have the same meanings herein as such terms have in the Credit
Agreement, as amended by this Amendment.

B.    The Borrower has requested that the Required Lenders make certain
amendments to the Credit Agreement, and the Required Lenders are willing to do
so under the terms and conditions set forth in this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

Section 1. Amendments.

Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended as follows:

1.1.    The defined term “Adjusted EBITDA” appearing in Section 1.1 of the
Credit Agreement shall be and hereby is amended by inserting a new sentence
immediately after the last thereof to read in its entirety as follows:

For the purposes of calculating Adjusted EBITDA for any four consecutive fiscal
quarters, (i) if during such period the Borrower or any of its Subsidiaries
shall have made any Disposition, the Adjusted EBITDA for such period shall be
reduced by an amount equal to the Adjusted EBITDA (if positive) attributable to
the Property or Person that is the subject of such Disposition for such period
or increased by an amount equal to the Adjusted EBITDA (if negative)
attributable thereto for such period, and (ii) if during such period the
Borrower or any of its Subsidiaries shall have made an Acquisition, Adjusted
EBITDA for such period shall be calculated after giving pro forma effect thereto
as if such Acquisition occurred on the first day of such period.

1.2.    The defined terms “Net Income” appearing in Section 1.1 of the Credit
Agreement shall be amended and restated to read in their entirety as follows:



--------------------------------------------------------------------------------

“Net Income” means, with reference to any period, the net income (or net loss)
of the Borrower and its Subsidiaries for such period computed on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from Net
Income (a) the net income (or net loss) of any Person accrued prior to the date
it becomes a Subsidiary of, or has merged into or consolidated with, the
Borrower or another Subsidiary, (b) the net income (or net loss) of any Person
(other than a Subsidiary) in which the Borrower or any of its Subsidiaries has
an equity interest, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or any of its Subsidiaries during
such period, (c) the undistributed earnings of any Subsidiary to the extent that
the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any contractual
obligation (other than under any Loan Document) or requirement of law applicable
to such Subsidiary, and (d) with respect to any Subsidiary that is not a
Wholly-owned Subsidiary, an amount equal to such Subsidiary’s net income (or net
loss) for such period multiplied by the percentage of equity interest in such
Subsidiary that is not directly or indirectly owned by the Borrower.

 

Section 2. Conditions Precedent.

This Amendment shall become effective as of the date first set forth above upon
receipt by the Administrative Agent of signature pages from the Borrower, the
other Loan Parties and the Required Lenders.

 

Section 3. Representations.

In order to induce the Administrative Agent and the Lenders to execute and
deliver this Amendment, each Loan Party hereby represents to the Administrative
Agent and to the Lenders that as of the date hereof after giving effect to this
Amendment (a) each of the representations and warranties set forth in the Credit
Agreement and in the other Loan Documents shall be and remain true and correct
in all material respects (where not already qualified by materiality, otherwise
in all respects), except to the extent the same expressly relate to an earlier
date, in which case they shall be true and correct in all material respects
(where not already qualified by materiality, otherwise in all respects) as of
such earlier date, and (b) no Default or Event of Default has occurred and is
continuing under the Credit Agreement.

 

Section 4. Miscellaneous.

4.1.    The Loan Parties heretofore executed and delivered to the Administrative
Agent the Collateral Documents. The Loan Parties hereby acknowledge and agree
that the Liens created and provided for by the Collateral Documents continue to
secure, among other things, the Secured Obligations arising under the Credit
Agreement as amended hereby; and the Collateral Documents and the rights and
remedies of the Administrative Agent thereunder, the obligations of the Loan
Parties thereunder, and the Liens created and provided for thereunder remain in
full force and effect and shall not be affected, impaired or discharged hereby.
Nothing herein contained shall in any manner affect or impair the priority of
the liens and security interests created and provided for by the Collateral
Documents as to the indebtedness which would be secured thereby prior to giving
effect to this Amendment.

 

-2-



--------------------------------------------------------------------------------

4.2.    Each Guarantor hereby confirms to the Administrative Agent and the
Lenders that, after giving effect to this Amendment, the Guaranty set forth in
Section 11 of the Credit Agreement and each other Loan Document to which it is a
party continues in full force and effect and is the legal, valid and binding
obligation of such Guarantor, enforceable against such Guarantor in accordance
with its terms except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability.

4.3    Except as specifically amended herein, the Credit Agreement shall
continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Credit Agreement,
the Notes, or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to or
with respect to the Credit Agreement, any reference in any of such items to the
Credit Agreement being sufficient to refer to the Credit Agreement as amended
hereby.

4.4    The Borrower agrees to pay on demand all reasonable and documented costs
and expenses of or incurred by the Administrative Agent in connection with the
negotiation, preparation, execution and delivery of this Amendment, including
the reasonable and documented fees and expenses of counsel for the
Administrative Agent.

4.5.    This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of a
counterpart hereof by facsimile transmission or by e-mail transmission of an
Adobe portable document format file (also known as a “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof.

4.6.    This Amendment shall be governed by, and construed in accordance with,
the internal laws of the State of Illinois.

[SIGNATURE PAGE TO FOLLOW]

 

-3-



--------------------------------------------------------------------------------

This First Amendment to Amended and Restated Credit Agreement is entered into as
of the date and year first above written.

 

    “BORROWER”     ENVESTNET, INC.     By   SHELLY O’BRIEN     Name   Shelly
O’Brien     Title   Chief Legal Officer, General Counsel and Corporate Secretary
    “GUARANTORS”     ENVESTNET PORTFOLIO SOLUTIONS, INC.     By   SHELLY O’BRIEN
    Name   Shelly O’Brien     Title  

Secretary

    OBERON FINANCIAL TECHNOLOGY, INC.     By   SHELLY O’BRIEN     Name   Shelly
O’Brien     Title  

Secretary

    TAMARAC INC.     By   SHELLY O’BRIEN     Name   Shelly O’Brien     Title  

Secretary

    PRIMA CAPITAL HOLDING, INC.     By   SHELLY O’BRIEN     Name   Shelly
O’Brien     Title  

Secretary

 

S-1

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

    PMC INTERNATIONAL, INC.     By   SHELLY O’BRIEN     Name   Shelly O’Brien  
  Title  

Secretary

    ENVESTNET ASSET MANAGEMENT, INC.     By   SHELLY O’BRIEN     Name   Shelly
O’Brien     Title  

Secretary

    NETASSETMANAGEMENT, INC.     By   SHELLY O’BRIEN     Name   Shelly O’Brien  
  Title  

Secretary

    ENVESTNET INSTITUTE, INC.     By   SHELLY O’BRIEN     Name   Shelly O’Brien
    Title  

Secretary

    PORTFOLIO MANAGEMENT CONSULTANTS, INC.     By   SHELLY O’BRIEN     Name  
Shelly O’Brien     Title  

Secretary

    OLTIS SOFTWARE LLC     By   SHELLY O’BRIEN     Name   Shelly O’Brien    
Title  

Secretary

 

S-2

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

    ENVESTNET FINANCIAL TECHNOLOGIES, INC.     By   SHELLY O’BRIEN     Name  
Shelly O’Brien     Title  

Secretary

    YODLEE, INC.     By   SHELLY O’BRIEN     Name   Shelly O’Brien     Title  

Secretary

    WHEELHOUSE ANALYTICS, INC.     By   SHELLY O’BRIEN     Name   Shelly O’Brien
    Title  

Secretary

    FOLIO DYNAMICS HOLDINGS, INC.     By   SHELLY O’BRIEN     Name   Shelly
O’Brien     Title  

Secretary

    FOLIO DYNAMICS INC.     By   SHELLY O’BRIEN     Name   Shelly O’Brien    
Title  

Secretary

 

S-3

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

    M3FN, LLC     By   SHELLY O’BRIEN     Name   Shelly O’Brien     Title  

Secretary

    FDX ADVISORS INC.     By   SHELLY O’BRIEN     Name   Shelly O’Brien    
Title  

Secretary

 

S-4

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

Accepted and agreed to.

 

    “ADMINISTRATIVE AGENT”     BANK OF MONTREAL     By   NICHOLAS BUCKINGHAM    
Name   Nicholas Buckingham     Title   Director     “LENDERS”     BMO HARRIS
BANK N.A.     By   NICHOLAS BUCKINGHAM     Name   Nicholas Buckingham     Title
  Director     CITIZENS BANK, N.A.     By   PATRICIA F. GRIEVE     Name  
Patricia F. Grieve     Title   Vice President     KEYBANK NATIONAL ASSOCIATION  
  By   DAVID A. WILD     Name   David A. Wild     Title   Senior Vice President
    SILICON VALLEY BANK     By   NICK STEVENS     Name   Nick Stevens     Title
  VP

 

S-5

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

    MUFG UNION BANK, N.A.     By   LILLIAN KIM     Name   Lillian Kim     Title
  Director     ASSOCIATED BANK, N.A.     By   KEITH M. BUTALA     Name   Keith
M. Butala     Title   Vice President     REGIONS BANK     By   KYLE HUSTED    
Name   Kyle Husted     Title   Vice President     BANK OF THE WEST     By   JOE
ARNOLD     Name   Joe Arnold     Title   Vice President     FIFTH THIRD BANK    
By   STEVEN PESCE     Name   Steven Pesce     Title   Assistant Vice President  
  RAYMOND JAMES BANK, N.A.     By   DANIEL GENDRON     Name   Daniel Gendron    
Title   Vice President

 

S-6

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

    CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH     By   WILLIAM O’DALY     Name  
William O’Daly     Title   Authorized Signatory     By   ANDREW GRIFFIN     Name
  Andrew Griffin     Title   Authorized Signatory     FIRST BANK     By  
PHILLIP M. LYKENS     Name   Phillip M. Lykens     Title   Sr. Vice President  
  STIFEL BANK & TRUST     By   TIMOTHY M. HILL     Name   Timothy M. Hill    
Title   Vice President     THE NORTHERN TRUST COMPANY     By   ROBERT A. CLARKE
    Name   Robert A. Clarke     Title   Vice President

 

S-7

[Signature Page to First Amendment]